Name: 2002/352/EC: Council Decision of 25 April 2002 on the revision of the Common Manual
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  international law;  tariff policy
 Date Published: 2002-05-09

 Avis juridique important|32002D03522002/352/EC: Council Decision of 25 April 2002 on the revision of the Common Manual Official Journal L 123 , 09/05/2002 P. 0047 - 0048Council Decisionof 25 April 2002on the revision of the Common Manual(2002/352/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 790/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance(1),Having regard to the initiative of the Kingdom of Belgium and the Kingdom of Sweden,Whereas:(1) It is necessary to repeal certain provisions of the Common Manual(2) which are superfluous for border control activities and to amend certain other provisions in order to take account of that repeal.(2) Member States have indicated to the General Secretariat of the Council that certain Annexes to the Common Manual consisting of lists of factual information, which must be provided by them in accordance with the rules that they currently apply, also no longer need to form part of the Common Manual.(3) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not participating in the adoption of this Decision and is not bound by it or subject to its application. Since this Decision aims to build upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, in accordance with Article 5 of the said Protocol, Denmark will decide within a period of six months after the Council has adopted this Decision whether it will transpose it into its national law.(4) As regards the Republic of Iceland and the Kingdom of Norway, this Decision constitutes a development of the provisions of the Schengen acquis falling within the area referred to in Article 1, point A, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(3).(5) Pursuant to Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, the abovementioned Member States are not participating in the adoption of this Decision and are therefore not bound by it or subject to its application,HAS ADOPTED THIS DECISION:Article 11. Part I of the Common Manual is hereby amended as follows:(a) in point 1.2, the second sentence shall be replaced by the following: "The unauthorised crossing of external borders at places other than border crossing points or at times other than the fixed opening hours is punishable by the penalties provided for by national law.";(b) point 1.3 shall be replaced by the following: "By way of exception, the following may cross external borders at places other than authorised crossing points and outside the fixed hours:- persons in respect of whom provision is made for the appropriate permits under bilateral agreements on local border traffic, known in Italy as 'local border traffic' or 'excursion traffic',- seamen who go ashore in accordance with point 6.5.2.";(c) in point 1.3.1, the last sentence shall be repealed;(d) point 1.3.3 shall be replaced by the following: "Derogations from the provisions of point 1.2 in connection with local border traffic - known in Italy as 'local border traffic' or 'excursion traffic' - are granted in accordance with the bilateral agreements concluded by the Member States with bordering third States."2. Annexes 2 and 3 of the Common Manual shall be deleted.Article 2This Decision shall apply from 1 June 2002.Article 3This Decision is addressed to the Member States in accordance with the Treaty establishing the European Community.Done at Luxembourg, 25 April 2002.For the CouncilThe PresidentM. Rajoy Brey(1) OJ L 116, 26.4.2001, p. 5.(2) Referred to in Annex A to Council Decision 1999/435/EC, under SCH/Com-ex (99) 13 (OJ L 176, 10.7.1999, p. 1), declassified in part by Council Decision 2000/751/EC of 30 November 2000 (OJ L 303, 2.12.2000, p. 29) and last amended by Council Regulation (EC) No 334/2002 of 18 February 2002 (OJ L 53, 23.2.2002, p. 7).(3) OJ L 176, 10.7.1999, p. 31.